Citation Nr: 0630630	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension as a 
distinct ratable entity.

2.  Entitlement to an increased rating for coronary artery 
disease with left ventricular hypertrophy, currently 
evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1974 to October 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection for diabetes mellitus and 
awarded a 20 percent evaluation and which continued a 30 
percent evaluation for coronary artery disease.

The veteran appealed those issues and was provided with a 
statement of the case.  However, in his September 2004 
substantive appeal, he specifically indicated that he wished 
to appeal only the coronary artery disease with hypertension.  
As such, the issue of the evaluation of the service-connected 
diabetes mellitus is not before the Board for appellate 
review.

The issues of entitlement to an increased rating for coronary 
artery disease and the evaluation of hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Disability due to hypertension does not overlap with 
disability due to with coronary artery disease.


CONCLUSION OF LAW

Hypertension is a distinct ratable entity.  38 C.F.R. 
§§ 4.14, 4.25 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the grant of service connection for 
hypertension as a separate ratable entity.  Therefore, no 
further development with respect to this issue is required to 
comply with the notice or duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)], or 
the regulations implementing it.

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court of Appeals for Veterans Claims (Court) has held 
that a veteran may not be compensated twice for the same 
symptomatology as "such a result would over compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The AOJ has rated hypertension as part of the service 
connected coronary artery disease.  There is no basis to 
accept this determination.  The criteria for hypertension and 
coronary artery disease do not overlap.  As such, each is to 
be separately rated.  38 C.F.R. §§ 4.14, 4.25.  Accordingly, 
the Board finds that entitlement to service connection for 
hypertension as a separate ratable entity is warranted.


ORDER

Service connection for hypertension as a distinct ratable 
entity is granted.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  The VCAA is applicable to the 
veteran's claim.

The veteran is currently in receipt of a 30 percent 
evaluation for coronary artery disease.  The RO has included 
hypertension in the evaluation of the veteran's coronary 
artery disease.  

With respect to the coronary artery disease, the veteran 
argued in his September 2004 substantive appeal that he was 
forced to quit a job as an Air Force Reserve Officer Training 
Corps instructor because it was too physically demanding.  He 
indicated that he had changed to a desk job.  The Board notes 
that an examination of the veteran's coronary artery disease 
has not been conducted since May 2003, and that at that time, 
the veteran's records were not available for review.  
Moreover, the May 2003 examination report indicates that the 
purpose of the examination was to determine whether there 
were any secondary disabilities associated with diabetes.  
The Board concludes, in light of evidence that the veteran's 
coronary artery disease has worsened, that an additional 
examination should be conducted to determine the extent of 
this disability.

With respect to the evaluation of the veteran's hypertension, 
the Board notes that various blood pressure readings during 
the period following the veteran's retirement from the Air 
Force reflect diastolic pressure of 100 or more.  The record 
also reflects that the veteran's medications have been 
changed numerous times and that his hypertension has been 
noted to be poorly controlled.  Further adjudication of the 
veteran's claim should include consideration of whether a 
separate evaluation is warranted for the veteran's 
hypertension.

The veteran is reminded that if there is outstanding 
evidence, he must submit that evidence.

In light of the above discussion, the Board has concluded 
that further development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
comprehensive VA examination to determine 
the extent of his coronary artery disease 
and hypertension.  

With respect to the coronary artery 
disease, appropriate testing should be 
conducted to determine workload and any 
symptoms such as dyspnea, fatigue, 
angina, dizziness, or syncope.  The 
examiner should also indicate the 
presence of any cardiac hypertrophy or 
dilatation.

With respect to the hypertension, the 
examiner should provide a full discussion 
of the treatment undertaken in order to 
control the disease, and provide at least 
three blood pressure readings.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


